DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A-3 and B-1 in the reply filed on 21 July 2022 is acknowledged.  The traversal is on the ground(s) that prior art is not used to break unity and differentiate special technical features from technical features.  This is not found persuasive because use of prior art is not the only manner to break unity.  With regard to Category A, the species are rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 June 2022.
Claims 1 and 3-23 are pending in the application.
Claims 1, 3-20, and 23 are examined in the instant Office action.

Information Disclosure Statements
The IDS of 2/19/2019 has not been considered since none of the non-patent literature has been provided.
The IDS of 10/31/2018 has been considered in part.  Since not all of the non-patent literature has been provided, the IDS has not been considered in its entirety.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 8, 14, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plaisier et al. [WO 2014/210341 A1] in view of Sun et al. [PLoS Computational Biology, volume 8, 2012, article e1002488, 14 pages] in view of Reiss et al. [Nucleic Acids Research, volume 43, 14 April 2015, article e87, 13 pages].
Claim 1 is drawn to a method for identifying treatment targets for a condition.  The method comprises receiving a set of multiomics data, the multiomics data including transcriptomics data including data related to the condition.  The method comprises filtering the transcriptomics data to determine a set of highly expressed genes related to the condition.  The method comprises determining from the set of highly expressed genes a set of biclusters, each bicluster representing a conditionally co-regulated module of genes.  The method comprises determining from the set of biclusters a set of disease relevant biclusters.  The method require that determining a set of biclusters comprises executing a biclustering algorithm using as training data one or more received sets of miRNA targets and/or one or more sets of transcription factor targets.
Claim 23 is drawn to similar subject matter as claim 1, except claim 23 is drawn to a system.
The document of Plaisier et al. studies products and methods relating to microRNAs and cancer [title].  Paragraph 30 of Plaisier et al. determines miRNAs associated with a particular cancer.  The paragraph bridging pages 40-41 of Plaisier et al. teaches discovery of genes co-regulated by the same miRNA.  Plaisier et al. uses the cMonkey biclustering algorithm to better understand transcriptional regulatory networks.
Plaisier et al. does not teach all of the biclustering limitations of the claims.  Plaisier et al. does not teach all of the transcriptomics limitations of the claims.
The document of Sun et al. studies uncovering microRNA and transcription factor mediated regulatory networks in glioblastoma [title].  Page 3, Figure 1 of Sun et al. teaches a computational framework for constructing the comprehensive GBM specific miRNA-TF regulatory network and its application for identifying critical miRNA components in a given pathway.  Page 3 of Sun et al. teaches data collection for compiling GBM-related genes.  Page 2, column 2, paragraph 3 of Sun et al. teaches that for GBM-related genes, restricting analysis to 415 genes with mutation evidence in previous studies.  Table S1 of Sun et al. teaches six sources for collection of GBM-related genes.  Page 11, column 2, paragraph 2 of Sun et al. teaches calculation of co-regulated genes (gene-gene).  Sun et al. teaches integration of gene expression data from 200 GBM and 2 normal brain samples examined by three gene expression microarray platforms.  Sun et al. teaches deriving a single, unified set of 11,861 genes using a factor analysis model.  Sun et al. teaches filtering this unified set of genes down to 1,740 genes with consistent but highly variable expression across the platforms using several filters to eliminate unreliably measured genes.  Sun et al. teaches that among the 415 GBM-related genes collected, 120 were included as part of the 1,740 genes.
While Plaisier et al. and Sun et al. discuss biclustering, Plaisier et al. and Sun et al. do not teach all of the biclustering limitations of the claims.
The document of Reiss et al. studies cMonkey2 as an automated, systemic, integrated detection of co-regulated gene modules for any organism [title].  The abstract of Reiss et al. uses the cMonkey integrated biclustering algorithm identifying conditionally co-regulated modules of genes (biclusters).  The abstract of Reiss et al. teaches that cMonkey integrates various orthogonal pieces of information which support evidence of gene co-regulation and optimizes biclusters to be supported simultaneously by one or more prior constraints.  Page 7, column 2, paragraph 5 of Reiss et al. teaches use of GeneMANIA as the gene-gene interaction network training input for human cMonkey2 runs.  Reiss et al. teaches that Weeder was used to discover motifs in the 3’ UTR sequences that were predicted human miRNA genes used for self-enrichment training.  Page 10, column 1, paragraph 3 of Reiss et al. teaches increased recovery of LUSC-implicated (i.e. lung squamous cell carcinoma-implicated) miRNAs for enrichment training.  Reiss et al. teaches that a faster alternative that involves TargetScan.  

With regard to claim 3, the title and abstract of Reiss et al. teach cMonkey2.

With regard to claims 4-5, paragraph 4 of Plaisier et al. teaches the TargetScan and PITA databases.

With regard to claim 6, 8, and 14, the page 7 of Reiss et al. teaches transcription factor targets and miRNA targets as training data for biclustering algorithms.

With regard to claim 17, the title of Sun et al. teaches glioblastoma.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the analysis of miRNA and disease of Plaisier et al. by use of the filtering algorithm of Sun et al. wherein the motivation would have been that Sun et al. gives additional mathematical tools for the analysis of miRNA and transcription factors [abstract of Sun et al.].
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the analysis of miRNA and disease of Plaisier et al. and the filtering algorithm of Sun et al. by use of the biclustering algorithm of Reiss et al. wherein the motivation would have been that Reiss et al/ gives additional tools to analysis miRNA and transcription factors [abstract of Reiss et al.].
There would have been a reasonable expectation of success in combining Plaisier et al., Sun et al., and Reiss et al. because all three studies analogously apply to the relationship between miRNA, transcription factors, and disease.

Allowable Subject Matter
Claims 7, 9-13, 15-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the genetic and mathematical limitations recited in the claims.

Related Prior Art
The document of Yue et al. [Current Genomics, volume 10, 2009, pages 478-492] is a review that is a survey of computational algorithms for microRNA target prediction.  The abstract of Yue et al. provides an overview of the statistical analysis that is compared between the algorithms.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	6 July 2022